Citation Nr: 1030797	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  08-13 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan L. Engebretson


INTRODUCTION

The Veteran had active service from July 1979 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with Hepatitis C.

2.  The medical evidence of record does not associate the 
Veteran's Hepatitis C with his active service.


CONCLUSION OF LAW

Hepatitis C was not incurred during or aggravated by the 
Veteran's active duty service; nor may it be presumed.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to provide 
in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the duty to notify was satisfied by way of a letter sent to 
the Veteran in May 2007 that fully addressed all notice elements 
and was sent prior to the initial AOJ decision in this matter.  
The letter informed the Veteran of what evidence was required to 
substantiate the claim and of the Veteran's and VA's respective 
duties for obtaining evidence.  This letter also provided notice 
regarding how disability ratings and effective dates are assigned 
if service connection is awarded.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).   

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that, to date, the Veteran has not been 
afforded a VA Compensation and Pension (C&P) examination in 
regard to his claim for service connection.  In determining 
whether the duty to assist requires that a VA C&P examination be 
provided or medical opinion obtained with respect to a Veteran's 
claim for benefits, there are four factors for consideration.  
These four factors are:  (1) whether there is competent evidence 
of a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the Veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated that 
this element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and the Veteran's service.  
The types of evidence that "indicate" that a current disability 
"may be associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no examination is necessary in order to adjudicate 
the Veteran's claim of entitlement to service connection.  
Specifically, nothing in the claims file indicates that the 
Veteran contracted Hepatitis C during active service, or that it 
was otherwise caused by service.  Although the Veteran contends 
that it should be service connected, he does not point to a 
specific event or injury in service which caused him to contract 
Hepatitis C.  While the Veteran has a current diagnosis of 
Hepatitis C, there is no indication that anything occurred during 
service causing the Veteran to contract the disease, and the 
medical evidence of record does not otherwise associate the 
Veteran's condition with his active service, thus VA is not 
required to provide an examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the Veteran's VA treatment records.  
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1131, 1137; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that a veteran seeking 
disability benefits must establish the existence of a disability 
and a connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other items 
of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran seeks entitlement to service connection for Hepatitis 
C.  He contends that he has Hepatitis C which was caused by his 
active service.  

A November 2004 VA treatment record indicates that the Veteran 
has been diagnosed with Hepatitis C.  The record reveals that the 
Veteran had a history of IV heroine and opiate dependence which 
caused him to contract Hepatitis C.  The Veteran has submitted 
statements since stating that he does not and has not used IV 
drugs.

A July 2007 VA treatment record reveals that the Veteran admitted 
to drug dependency in the past.  The Veteran stated, however, 
that he was no longer dependent on drugs.  In August 2007, the 
Veteran's Hepatitis C diagnosis is confirmed during a substance 
abuse evaluation.

In light of the evidence, the Veteran is not entitled to service 
connection for Hepatitis C.  The record reveals that the Veteran 
has a current diagnosis of Hepatitis C.  However the Veteran's 
service treatment records do not reveal any treatment for, or 
complaint of Hepatitis C.  Additionally, the medical evidence 
does not otherwise associate the Veteran's condition with his 
active service.  

The record also contains a VA treatment record which indicates 
that the Veteran's Hepatitis C was caused by IV drug use.  The 
Veteran submitted a statement refuting the contention that he 
used IV drugs.  Regardless of whether or not the Veteran has used 
IV drugs, the medical evidence does not otherwise support his 
contention that his Hepatitis C was caused by or incurred during 
active service.  As such, his claim must be denied.

In reaching the decision above the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against entitlement to service connection for 
Hepatitis C, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for Hepatitis C is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


